Shea, J.,
concurring. I agree with the dispositive portion of the majority opinion holding that “information possessed by SOCITF is not accessible to the general public pursuant to the Freedom of Information Act” and directing the trial court to sustain the appeal of the commissioner of the department of public safety. I see no reason, however, to go beyond the determination of those issues necessary to the disposition of the appeal, as the majority opinion does in discussing the “particularized need” standard for disclosure of information that the legislature has declared to be unavailable unless released by SOCITF.
This court does not ordinarily render advisory opinions. Pellegrino v. O’Neill, 193 Conn. 670, 683, 480 A.2d 476, cert. denied, 469 U.S. 875, 105 S. Ct. 236, 83 L. Ed. 2d 176 (1984); Reply of the Judges, 33 Conn. 586 (1867). This appeal is a singularly inappropriate occasion for deviating from that salutary policy, because none of the parties before the court has raised or could raise a claim of “particularized need.” The defendant newspaper and its reporters assert no special need or right to receive the information sought that elevates their request to SOCITF above that of any member of the general public. No provision of the Freedom of Information Act gives the news media access to information that may be kept from the general public. Furthermore, the jurisdiction of the FOIC to order disclosure is limited to “public records and every person shall have the right to inspect such records.” General Statutes § 1-19 (a).
I would await a case where one of the parties has properly claimed a special need for information from SOCITF different from that of the general public before attempting to formulate principles to govern the disclosure of such information.